DETAILED ACTION
The communication dated 10/28/20 has been entered and fully considered
Claim 15 is new.   Claims 1-14 have been canceled.  Claim 15 is pending.  

Response to Amendment
New claim 15 raises new 112(b) issues.
The amendments to the claim overcome the 103 rejection in the previous office action, but do not overcome the prior art; new grounds of rejection have been set forth (see 103 rejection below).

Response to Arguments
The applicant argues that the cited prior art does not teach “the mold which is configured to allow the supercritical fluid to effuse through” as claimed in claim 15.
The examiner argues that the combination of Liu and Yeh does teach this limitation (see 103 rejection below).

Claim Objections
Claim 15 is objected to because of the following informalities:  “second predetermine temperature” should be “second predetermined temperature” in line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the recitation of “to impregnate the crosslinked polyolefin compound in the mold which is configured to allow the supercritical fluid to effuse through” is indefinite as it is ambiguous whether the supercritical fluid is effusing through the mold or the crosslinked polyolefin. In view of the applicant’s arguments, it is assumed that the supercritical fluid is effused through the mold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2004/0080070), hereinafter Liu, in view of Yeh (US 2017/0130023), hereinafter Yeh.
Regarding claim 15, Liu teaches a method of microcellular foam molding an article, comprising the steps of:
(1) filling a mold with a polyolefin compound (polymeric material 9 is placed in a mold 7, and can be an olefinic polymer, [0022]-[0025], Fig. 1);

(3) dissolving a supercritical fluid into the mold under a predetermined pressure and at a predetermined temperature for a predetermined period of time to impregnate the crosslinked polyolefin compound in the mold (supercritical fluid is introduced through conduit 8 and impregnates the polymeric material at a first temperature and first pressure for a period of time, [0029], Fig. 1); and
(4) heating the mold temperature to a second predetermine temperature for a predetermined foaming time until a foamed article is finished in the second mold (temperature and pressure changed to form polymeric foam, [0034]).
Liu does not explicitly disclose that the supercritical fluid is effused through the mold, nor whether the second temperature is higher or lower than the first temperature.
However, Yeh teaches heating a carbon dioxide-saturated polymer material after saturating the polymer material with carbon dioxide at a first temperature and pressure and depressurizing the carbon dioxide-saturated polymer material (S100-S120, [0031]-[0036], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have depressurized and heated as disclosed by Yeh the mold/polymer with supercritical fluid disclosed by Liu in order to obtain a polymer foam with high cell density, as suggested by Yeh ([0019]).
	The examiner notes that Yeh in the combination teaches depressurizing the carbon dioxide-saturated polymer material, which corresponds to “the mold which is . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748